Case 1:19-cv-00693-LTS-JLC Document 15 Filed 04/25/19 Page 1 of 3
 Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 1 of 3




 UNITED STATES DISTRICT COURT
                                                                    fuSDCsDNY
                                                                     DOCUMENT
 SOUTHERN DISTRJCT OF NEW YORKELECTRONICAILY
  _____________________ x 1I. ~-·-o,··                                        .)£..
                                                                                                  mm
                              ._, -...., ·tt.
 THE NEW YORK TIMES COMPANY and ERICA                                 D.AtE·F1=1B==1>--.~.,.,......~ -
 GREEN,

                                P1aintiffs,
                                                                    No. 1:19-cv-693-LTS-JLC
                 - against -

 DEPARTMENT OF EDUCATION,

                                Defendant.
                  --------------- X
         WHEREAS Plaintiffs The New York Times Company and Erica Green (together,

 "Plaintiffs") filed this suit in the United States District Court for the Southern District of

 New York pursuant to the Freedom oflnformation Act ("FOTA"), 5 U.S.C. § 552,

 seeking the release of certain documents by Defendant United States Department of

 Education ("DOE") in connection with an earlier administrative request for the same

 records (the "FOIA Request"); and

         WHEREAS DOE has located email correspondence responsive to the FOJA

 Request and has agreed to make rolling productions of those records;

        IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as

 follows:

         1.     DOE shall produce to Plaintiffs 500 pages of email correspondence

 (excluding attachments) on each of May 10, 2019, May 30, 2019, and June 30, 2019.

 Thereafter, productions will occur pursuant to the process described herein at the rate of

 1,000 pages per production;
Case 1:19-cv-00693-LTS-JLC Document 15 Filed 04/25/19 Page 2 of 3
  Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 2 of 3




         2.     Within 14 days of DOE's June 30 production, Plaintiffs shall indicate to

 DOE any email attachments they seek from the three productions;

         3.     Until Plaintiffs identify the attachments sought (if any), DOE shall pause

 processing of Plaintiffs' FOIA Request;

         4.     Within 30 days of Plaintiffs' identification of the sought attachments,

 DOE shall produce those attachments. To the extent those attachments do not amount to

 1,000 pages, DOE will additionally produce email conespondence in order to reach the

 1,000 page requirement. To the extent those attachments amount to more than 1,000

 pages, then DOE will produce 1,000 pages of attachments and, 30 days thereafter, make

 another production encompassing the remainder of those attachments and additional

 email conespondence in order to reach the 1,000 page requirement;

        5.      The subsequent production ofrecords shall unfold in the same fashion,

 i.e., Plaintiffs shall identify any email attachments they seek from a production within 14

 days of the production date, and within 30 days of that identification DOE shall produce

 those attachments and additional email conscspondence, totaling 1000 pages;

        6.      DOR shall, to the extent practicable, produce the documents by custodian

 in the order requested by Plaintiffs; and

        7.      The parties shall provide the Comt with a joint status update on June 6,

 2019, and on the 6th day (or next business day) of every other month thereafter.
Case 1:19-cv-00693-LTS-JLC Document 15 Filed 04/25/19 Page 3 of 3
  Case 1:19-cv-00693-LTS-JLC Document 14 Filed 04/24/19 Page 3 of 3




 Dated: New York, NY
        April 24, 2019

 TIIE NEW YORK TIMES COMP ANY      GEOFFREY S. BERMAN



                                   ::~fu•~Y2 7W
 and ERICA GREEN                   United States Attorney for the


 Ryb~;;t~!wll_£_                      ALEXANDER HOGAN
   Legal Department                   Assistant United States Attorney
   The New York Times Company         Southem District of New York
   620 Eighth A venue                 86 Chambers St., Third Floor
   New York, NY 10018                 New York, NY 10007
   Tel.: (212) 556-4031               Tel.: (212) 637-2799
   Fax: (212) 556-4634                Fax: (212) 637-2702
   mccraw@nytimes.com                 Alexander.Hogan@usdoj.gov



 SO ORDERED.




         STATES MAGISTRATE JUDGE

                 Lf/z~/;9
